Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 01/19/2022 has been received.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 09/15/2021 is acknowledged.
Claims 7-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments to the claims. However new issues of clarity are present as discussed below. .
Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 is generally unclear. The specification offers some clarification (see  pages 32-33). There are two separate cell removal steps that can be performed in either order and they are separated by a transplantation and ‘recovery’ step of a number of days. The first issue of clarity is in step iii, where the development of the metanephros is advanced. The step requires the precursor cell be differentiated and matured to form part of kidney, indicating a kidney is formed. However, the next step iv, requires removal of the ureteric bud of the metanephros. Once a kidney is formed (step iii), there is no metanephros or ureteric bud. It would appear step iii could be clarified with a recitation of how long the metanephros is advanced in development, or to which stage. “removing a ureteric bud” is unclear if the bud is physically removed or if it is removed of kidney precursor cells in a manner similar to the metanephric mesenchyme.  Also, the last line of claim 1 lacks antecedent basis for the kidney precursor cells as there are precursor cells referenced for both the first and second non-human animal. It is also unclear what “may be introduced” encompasses. It is not knon if this means the cell is capable of having a gene introduced or if it is an option to do so. It is also not clear how the introduced gene relates to the rest of the claim as there is no nexus between the gene and the transplant method. Claims 3-6 depend from claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The rejection of claim(s) 1-6 under 35 U.S.C. 102a1 as being anticipated by WO2004/027029 (IDS) is withdrawn. ‘029 teaches generic replacement of renal epithelial cells. The claims now require separately and specifically removing from the metanephric mesenchyme in addition to the ureteric bud. ‘029 fails to teach specific removal of cells from the two compartments in separate steps and thus, general decellularization of the renal epithelium fails to meet the limitations of the claims.

The rejection of claim(s) 1-6 under 35 U.S.C. 102a1 and 102a2 as being anticipated by USPGPUB 2006/0147429 is withdrawn. ‘429 teaches generic removal of cells from the kidney. The claims now require separately and specifically removing from the metanephric mesenchyme in addition to the ureteric bud. ‘429 fails to teach specific removal of cells from the two compartments in separate steps and thus, general decellularization of the kidney fails to meet the limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over USPGPUB 2011/0104656 (Kobayashi) in view of Khan (2014, J Artif Organs, 17:291-300) is withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/313253 (reference application) in view of USPGPUB 2011/0104656 (Kobayashi) and Khan (2014, J Artif Organs, 17:291-300). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are nearly identical other than the instant claim is limited to the kidney precursor cell being derived from a second non-human animal whereas claim 1 of ‘253 uses a precursor cell from a human. Populating organs, including metanephros, with human cells was obvious as set forth by Kobayashi and by Khan. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues that the claims of ‘2253 specify that the kidney precursors are human whereas the instant claims recite non-human. Use of human cells is rendered obvious by Kobayashi. Applicant also argues that the claims now recite the kidney precursors can be derived from stem cells. This is rendered obvious by Khan who teaches such at page 293, col. 2 and 296, col. 2, for example.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632